IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 212 WAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
MICHAEL ROY LIPINSKI,         :
                              :
                Petitioner    :


                                     ORDER


PER CURIAM

     AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

DENIED.